Citation Nr: 1520235	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for residuals of multiple lipomas.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1966 to June 1970.  He also had additional service in the Pennsylvania Air National Guard, including verified active duty from May 1989 to August 1989 and from February 1991 to April 1991, as well as additional service in the Pennsylvania Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied an increase in a 30 percent rating for multiple lipomas with surgical scars.  

A July 2014 RO decision granted service connection and a 10 percent rating for residuals of a surgical scar of the anterior trunk, effective July 25, 2013; granted service connection and a 10 percent rating for residuals of a surgical scar of the posterior trunk, effective July 25, 2013, and granted service connection and a noncompensable rating for residuals of multiple surgical, superficial, nonlinear scars, effective May 24, 2010.  The RO also recharacterized the Veteran's service-connected multiple lipomas with surgical scars as residuals of multiple lipomas.  

A July 2014 RO decision (issued in a supplemental statement of the case) continued a 30 percent rating for the Veteran's service-connected residuals of multiple lipomas.  

In August 2012, the Veteran filed a claim for entitlement to service connection for a liver disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  That issue is not before at that is time and is referred to the RO for appropriate action.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA skin diseases examination in July 2013.  The diagnoses were lipomatosis and scars.  A July 2013 VA scars examination report also related diagnoses of lipomatosis and scars.  Since that time, in a March 2015 statement, the Veteran specifically reported that his service-connected residuals of multiple lipomas had worsened.  He stated that he was using Metronidazole cream and Ketoconazole shampoo.  Additionally, in a March 2015 informal hearing presentation, the Veteran's representative reported that the Veteran had indicated that his service-connected residuals of multiple lipomas had worsened.  The representative also noted that the Veteran asserted that the manner in which his service-connected skin disability had been separated out into multiple ratings was improper, and that his disability was of a complex nature with extensive evidence of record.  

Additionally, the Board observes that the July 2013 VA skin diseases examination report (noted above) indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and that he did not have any benign or malignant neoplasms (including malignant melanoma).  The examiner also stated that the Veteran did not have systemic manifestations due to any skin diseases and that he was not treated with oral or topical medications in the past twelve months for any skin conditions.  The examiner reported that the Veteran had multiple lipomas of varying sizes that were scattered over much of his body, with multiple surgical scars, status post numerous lipoma resection surgeries, which were too numerous to count in a similar distribution.  The examiner stated that the lipomas covered approximately 20 percent of the anterior trunk; 10 percent of the posterior trunk; 60 percent of the right arm; 75 percent of the left arm; 10 percent of the right leg; and 15 percent of the left leg.  The examiner indicated that no lipomas were currently detected in the head or neck region, or in the genitalia and perineum regions.  The examiner maintained that the Veteran's lipomas affected 0 percent of exposed areas and approximately 22 percent of the entire body.  

The Board further notes that the July 2013 VA scars examination report (also noted above) referred to numerous scars.  The examiner indicated that for the Veteran's scars, the combined total area in square centimeters for each affected anatomical region involved approximately 781.55 square centimeters of the anterior trunk; 1189.44 square centimeters of the posterior trunk; 503.2 square centimeters of the right upper extremity; 387.76 square centimeters of the left upper extremity; and 1.68 square centimeters of the left lower extremity.  

The Board observes that the RO has granted separate service connection for residuals of a surgical scar of the anterior trunk; residuals of a surgical scar of the posterior trunk; and for residuals of multiple surgical, superficial, nonlinear scars.  It is unclear from the July 2013 VA skin diseases examination report and scars examination report, what symptoms are currently due to the Veteran's service-connected residuals of multiple lipomas, as opposed to the separately service-connected scars.  

Additionally, the Board notes that a prior March 2012 VA skin diseases examination report related a diagnosis of lipomas.  At that time, the examiner stated that the total body area encompassed by the Veteran's lipomas would be considered to be less than five percent, and that the total exposed body surface area encompassed by the lipomas would also be less than five percent.  The Board observes that the March 2012 VA skin diseases examination report clearly showed that the Veteran had significantly less symptomatology than indicated pursuant to the subsequent July 2013 VA skin diseases and scar examination reports.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected residuals of multiple lipomas, in almost two years.  Additionally, in light of the evidence discussed above, as well as the March 2015 statements by the Veteran and his representative, the record clearly raises a question as to the current severity of his service-connected residuals of multiple lipomas.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Additionally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of entitlement to a TDIU.  

Further, in light of Rice and the remand of the claim for an increased rating for residuals of multiple lipomas, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims file shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU.  On remand the RO must provide such notice.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014) are fully complied with as to the issue of entitlement to a TDIU.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for skin problems since July 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected residuals of multiple lipomas.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's service-connected residuals of multiple lipomas must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805, 7806 (2014).  The examiner must indicate whether the Veteran requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

The examiner must also distinguish the symptomatology referable to the Veteran's service-connected residuals of multiple lipomas, as opposed to the symptomatology referable to his separately service-connected residuals of a surgical scar of the anterior trunk; residuals of a surgical scar of the posterior trunk; and residuals of multiple surgical, superficial, nonlinear scars.  

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




